[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: THIRD PARTY DEFENDANT'S MOTION TO STRIKE
Paragraph seven of the third party complaint alleges that "Bradley was in control of the situation to the exclusion of the defendants." Therefore, the third party defendant's first argument is without merit.
Further, this court is persuaded by the well reasoned opinion of Judge Dorsey in Commercial Union Insurance Co. v. New Haven, 3 Conn. L. Rptr. 453 (1991) and concludes that an independent legal relationship between the parties is not required to state a claim for indemnification based on tort.
Accordingly, the third party defendant's motion to strike is denied.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court